Exhibit 17 Mark S. Solomon Attorney at Law Fax: (954) 463-6759 Suite 300 legalsol@gate.net 901 South Federal Highway Fort Lauderdale, Florida 33316 Telephone: (954) 463-6755 February 15, 2012 Bill Gallagher 1oop #410 San Antonio Texas 78205 Re: BISU resignation Dear Mr. Gallagher: Pursuant to our conversation, please consider this letter as my resignation as a board member of BISU. I believe in the future of BISU and wish you and Gilles the best in your endeavors. Thank you, /s/ Mark Solomon Mark Solomon ESQ.
